DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, Figs. 3-4 and 8, represented by claims 1, 2, 4-6, and 8 in the reply filed on January 13, 2022 is acknowledged.  The traversal is on the ground(s) that search and examination of claims 1-8 can be made without serious burden.  This is not found persuasive because each of Species I-IV are independent or distinct since each species has mutually exclusive characteristics as outlined in the Requirement for Restriction/Election of November 19, 2021. Further, there is a search and/or examination burden for the patentably distinct species because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses along with a unique text search, searching different electronic resources, or employing different search strategies or search queries). Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement. Applicant has elected Species I, which is not represented by claims 3 and 7.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 13, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Status of the Claims
	Claims 1-8 are pending in the application. Claims 3 and 7 are withdrawn, and claims 1-2, 4-6, and 8 are being examined herein.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2 is objected to because of the following informalities:  in line 2 of the claim, “in plan view” should read “in the plan view” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other main surface" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 4-6, and 8 are rejected as dependent thereon.
Claim 1 recites the limitation “an electrochemical pump cell” in line 19 of the claim. It is unclear whether this recitation of “an electrochemical pump cell” in line 19 of the claim is the same as or different from the previously recited “an electrochemical pump cell” in line 17 of the claim. Claims 2, 4-6, and 8 are rejected as dependent thereon.
Claims 4-6 and 8 recite the limitation “an element longitudinal direction” in lines 3-4 of claim 4 and in line 3 of each of claims 5-6 and 8. It is unclear whether “an element” is the same as or different from the sensor element. If it is the same, Examiner suggests reciting “a longitudinal direction of the sensor element” in claims 4-6 and “the longitudinal direction of the sensor element” in claim 8 for clarity and consistency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimata et al. (US 2018/0031518 A1).
Regarding claim 1, Kimata teaches a sensor element (an element of a gas sensor 1 according to a second embodiment, Fig. 1, para. [0067], [0069]), said sensor element comprising:
an oxygen-ion conductive solid electrolyte layer (a solid electrolyte body 2 having oxygen ion conductivity, Fig. 1, para. [0037], [0067], [0072]);
a measurement gas introduction space (a gas chamber 501, Fig. 1, para. [0044], [0072]);

a heater part (a heater 3, Figs. 1-2, para. [0036], [0072]);
a sensor electrode disposed on one main surface of said solid electrolyte layer to face said measurement gas introduction space (a sensor electrode 22 disposed on a first surface 201 of the solid electrolyte body 2 to face the gas chamber 501, Fig. 1, para. [0044], [0067], [0072]);
a monitor electrode disposed on said one main surface of said solid electrolyte layer to face said measurement gas introduction space (a monitor electrode 23 disposed on the first surface 201 of the solid electrolyte body 2 to face the gas chamber 501, Fig. 1, para. [0044], [0067], [0072]); and
a reference electrode disposed on the other main surface of said solid electrolyte layer to face said reference gas introduction space (a reference electrode 24 disposed on a second surface 202 of the solid electrolyte body 2 to face the reference gas chamber 502, Fig. 1, para. [0043]-[0044], [0069], [0072]), wherein
said sensor electrode, said reference electrode, and said solid electrolyte layer constitute a sensor cell as an electrochemical pump cell (a sensor cell is formed by the sensor electrode 22, the reference electrode 24, and the solid electrolyte body 2, Fig. 1, para. [0047], [0070], [0072]),
said monitor electrode, said reference electrode, and said solid electrolyte layer constitute a monitor cell as an electrochemical pump cell (a monitor cell is defined by the monitor electrode 23, the reference electrode 24, and the solid electrolyte body 2, Fig. 1, para. [0069]).
Kimata teaches a heater element of said heater part (a heating element 4 of the heater 3, Fig. 2, para. [0039]). Kimata teaches that the resistance values per unit area of the heating element in the regions R1 and R3 are higher than that of the heating element in the region R2, 
Kimata teaches a third embodiment in which the heating element 4 has a portion 42 in a region R2 where the sensor electrode 22 is present, wherein two inner portions 412 in the portion 42 have a width greater than that of the heating element 4 in the other regions R1 and R3, such that the heating element 4 overlaps the sensor electrode 22 (Fig. 8, para. [0075]). This third embodiment of Kimata teaches that the resistance value per unit area of the heating element 4 in the regions R1 and R3 are greater than the resistance value per unit area of the heating element 4 in the region R2, which enables the amount of heat generated in the regions R1 and R3 to be greater than that in the region R2 (Fig. 8, para. [0077]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the heating element of the second embodiment of Kimata with the heating 
Modified Kimata teaches that the heating element 4 overlaps each of the sensor electrode 22 and the monitor electrode 23 (Figs. 1 & 8, para. [0066]-[0067], [0075], [0077], see modification supra). Modified Kimata does not explicitly teach the percentage of an area of each of the sensor electrode and the monitor electrode that is overlapped by the heating element, and therefore fails to teach wherein the heater element overlaps 50% or more of an area of each of said sensor electrode and said monitor electrode.
Kimata teaches that the width of the inner portions 412 in the portion 42 of the heating element 4 can be changed to be greater (Fig. 8, para. [0075]). Kimata teaches that the width of the inner portions 412 in the portion 42 of the heating element 4 is a result-effective variable. In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of the inner portions 412 in the portion 42 of the heating element 4 of Modified Kimata such that the heating element overlaps 50% of more of an area of each of the sensor electrode and the monitor electrode through routine experimentation because doing so would yield the predictable desired amount of heat generated in the region R2.
The limitations “for a gas sensor,” “into which said measurement gas is introduced,” and “into which a reference gas is introduced” are intended use limitations. The limitations “measuring concentration of NOx in a measurement gas,” “heat said sensor element,” “having an oxygen decomposition ability and a NOx decomposition ability,” and “having the oxygen decomposition ability” are functional limitations. Examiner notes that “a gas sensor” is not a positively recited element of the claim, and therefore, is not an element of the claimed sensor element. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural 
Examiner further notes that Modified Kimata teaches the element for the gas sensor 1 which calculates the concentration of NOx contained in a gas G (Fig. 1, para. [0067], [0069]-[0070]), so the element is capable of the recitations “for a gas sensor” and “measuring concentration of NOx in a measurement gas.” Modified Kimata also teaches the gas chamber 501 into which the gas G is introduced (Fig. 1, para. [0044], [0072]), so the gas chamber is capable of the recitation “into which said measurement gas is introduced.” Modified Kimata also teaches the reference gas chamber 502 into which a reference gas A is introduced (Fig. 1, para. [0044], [0072]), so the reference gas chamber is capable of the recitation “into which a reference gas is introduced.” Modified Kimata also teaches the heater 3 to heat the solid electrolyte body 2 and the electrodes (Figs. 1-2, para. [0037], [0072]), so the heater is capable of the recitation “heat said sensor element.” Modified Kimata also teaches that the sensor electrode 22 is made of rhodium which is catalytically active against NOx, and is also made of platinum which is catalytically active against oxygen (Fig. 1, para. [0045], [0067], [0072]), so the sensor electrode is capable of the recitation “having an oxygen decomposition ability and a NOx decomposition ability.” Modified Kimata also teaches that the monitor electrode 23 is made from platinum or gold which are catalytically active against oxygen (Fig. 1, para. [0069]), so the monitor electrode is capable of the recitation “having the oxygen decomposition ability.”
Regarding claim 2, Modified Kimata teaches wherein in the plan view from the side of said one main surface, said heater element of said heater overlaps 50% or more of the area of each of said sensor electrode and said monitor electrode (in plan view from the side of the first surface 201 of the solid electrolyte body 2, the heating element 4 of the heater 3 overlaps 50% or supra). Modified Kimata fails to teach wherein the heater element overlaps 80% or more of the area of each of said sensor electrode and said monitor electrode.
Kimata teaches that the width of the inner portions 412 in the portion 42 of the heating element 4 can be changed to be greater (Fig. 8, para. [0075]). Kimata teaches that the width of the inner portions 412 in the portion 42 of the heating element 4 is a result-effective variable. Specifically, Kimata teaches that the width of the inner portions 412 in the portion 42 of the heating element 4 controls an average value of a sectional area per unit length and the resistance value per unit area of the heating element 4 in the region R2, which controls the amount of heat generated in the region R2 (Fig. 8, para. [0075]-[0077]). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the width of the inner portions 412 in the portion 42 of the heating element 4 of Modified Kimata such that the heating element overlaps 80% of more of the area of each of the sensor electrode and the monitor electrode through routine experimentation because doing so would yield the predictable desired amount of heat generated in the region R2.
Regarding claim 4, Modified Kimata teaches wherein said sensor electrode and said monitor electrode are disposed at locations closer to a proximal end surface in a range of disposition of said heater element along an element longitudinal direction (the sensor electrode 
Regarding claims 5-6 and 8, Modified Kimata teaches wherein said sensor electrode and said monitor electrode are disposed parallel with respect to an element longitudinal direction (the sensor electrode 22 and the monitor electrode 23 are located adjacent to each other in the widthwise direction W, and the distance between the center of the pump electrode 21 and the center of the sensor electrode 22 is substantially identical with that between the center of the pump electrode 21 and the center of the monitor electrode 23, Fig. 1, para. [0067]-[0068], thus Examiner interprets the sensor electrode 22 and the monitor electrode 23 to be parallel with respect to the lengthwise direction L and substantially identical in size and shape).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794